     Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 1 of 26




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

                                    §
WORLDS INC.,                        §
                                    §
     Plaintiff,                     §
                                    §
v.                                  §      CIVIL ACTION 6:20-cv-00872-ADA
                                    §
                                    §
MICROSOFT CORPORATION,              §
                                    §
     Defendant.                     §
                                    §




                  DEFENDANT MICROSOFT CORPORATION’S
                  RESPONSIVE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 2 of 26




                                               TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1

II.    THE ’501 PATENT ............................................................................................................ 2

III.   BACKGROUND ON RELATED MATTERS................................................................... 4

IV.    THE PROPER CONSTRUCTION OF THE DISPUTED TERMS ................................... 5

       A.      “PARTICIPANT CONDITION” .............................................................................. 5

                 1)         Microsoft’s Footnote is supported by Case Law and Necessary to
                            Resolve a Disputed Issue of Claim Scope .................................................. 7

                 2)         As Judge Casper Found in her Order, the Plain Language of Claim
                            1 Requires that the Server Use the Participant Condition to Decide
                            What Position Information the Client Receives.......................................... 7

                 3)         Intrinsic Evidence Supports the Finding that Claim 1 Requires that
                            the Server Use the Participant Condition to Decide What Position
                            Information is Received by the Client ...................................................... 10

                 4)         Plaintiff Narrowed the Scope of Claim 1 to Exclude an Alternate
                            Embodiment during Prosecution............................................................... 12

       B.      “THREE-DIMENSIONAL [AVATAR]”............................................................... 15

                 1)         The term “Three-Dimensional” Needs Construction ................................ 15

                 2)         The Intrinsic Evidence Supports Microsoft’s Proposed
                            Construction .............................................................................................. 16

                 3)         The Extrinsic Evidence is Also Consistent with the Intrinsic
                            Evidence .................................................................................................... 18

                 4)         Plaintiff’s Attempt to Exclude Quasi-3D Avatars from the Scope
                            of the Asserted Claims Would Exclude the Only Embodiment in
                            the Specification........................................................................................ 19

       C.      “CUSTOMIZING . . . AN [AVATAR]” ................................................................ 19

V.     CONCLUSION ................................................................................................................. 20




                                                                  i
            Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 3 of 26




                                             TABLE OF AUTHORITIES

                                                                                                                         Page(s)
FEDERAL CASES

Ancora Techs., Inc. v. LG Elecs. Inc.
   2020 WL 4825716 (W.D. Tex. Aug. 19, 2020) .........................................................................6

Baran v. Med. Device Techs., Inc.,
   616 F.3d 1309 (Fed. Cir. 2010)................................................................................................13

Braintree Lab’ys, Inc. v. Novel Lab’ys, Inc.,
   749 F.3d 1349 (Fed. Cir. 2014)................................................................................................19

Bungie, Inc. v. Worlds Inc.,
   IPR2015-01319, Paper 42 (PTAB Dec. 6, 2016).......................................................................5

Bungie, Inc. v. Worlds Inc.,
   IPR2015-01319, Paper 62 (PTAB Jan. 14, 2020) ......................................................................5

ContentGuard Holdings, Inc. v. Amazon.com, Inc.,
   2015 WL 4944514 (E.D. Tex. Aug. 19, 2015) ..........................................................................7

Kyocera Wireless Corp. v. Int'l Trade Comm'n,
   545 F.3d 1340 (Fed. Cir. 2008)..................................................................................................8

Methode Elecs., Inc. v. DPH-DAS LLC,
   2012 WL 1559770 (E.D. Mich. Apr. 30, 2012) .......................................................................13

NobelBiz, Inc. v. Glob. Connect, L.L.C.,
   701 F. App'x 994 (Fed. Cir. 2017) .........................................................................................6, 7

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
   521 F.3d 1351 (Fed. Cir. 2008)..................................................................................................7

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)......................................................................................1, 16, 18

PPC Broadband, Inc. v. Corning Optical Commc’ns RF, LLC,
  815 F.3d 747 (Fed. Cir. 2016)............................................................................................12, 13

SIMO Holdings Inc. v. Hong Kong uCloudlink Network Tech. Ltd.,
   983 F.3d 1367 (Fed. Cir. 2021)................................................................................................12

Source Vagabond Sys. Ltd. v. Hydrapak, Inc.,
   753 F.3d 1291 (Fed. Cir. 2014)..................................................................................................8

Worlds Inc. v. Bungie, Inc.,
  903 F.3d 1237 (Fed. Cir. 2018)..................................................................................................5

                                                                 ii
             Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 4 of 26




FEDERAL STATUTES

35 U.S.C. § 315(b) ...........................................................................................................................5

OTHER AUTHORITIES

Microsoft Press Computer Dictionary (Microsoft Press, ©1991) ................................................19

Microsoft Press Computer Dictionary Third Edition (Microsoft Press, ©1997) ..........................19




                                                                      iii
         Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 5 of 26




I.     INTRODUCTION

       Plaintiff Worlds, Inc. (“Plaintiff”) alleges that Microsoft Corporation (“Microsoft”)

directly infringed four method claims of U.S. Patent No. 8,082,501 (“the ’501 patent”). (Dkt. 38

at 1).1 The terms in dispute are: “participant condition,” “three-dimensional [avatar],” and

“customizing . . . an [avatar].”

       As explained below, Microsoft proposes constructions for the disputed terms that are

consistent with how a person of ordinary skill in the art (a “POSITA”) would have interpreted

the claim terms in 1995. These constructions are rooted in the intrinsic evidence, including the

language of the claims themselves as read in light of the patent specification and admissions

made by Plaintiff during the prosecution histories. Thus, Microsoft adheres to the Federal

Circuit’s view that “[t]he construction that stays true to the claim language and most naturally

aligns with the patent’s description of the invention will be, in the end, the correct construction.”

Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005).

       Plaintiff’s approach to claim construction, on the other hand, is contrary to law and

inconsistent with the intrinsic evidence. In most instances, rather than interpret the claim

language based on the specification, Plaintiff seeks to avoid resolution of the parties’ disputes

and takes the position that no construction is necessary. Although Plaintiff asserts that it is

relying on the unspecified “ordinary meaning” of these terms, Plaintiff’s position is simply an

effort to ignore the plain language of the entire claim and the disclosure of the patent, to read the

claim in a vacuum, and to preserve the ability to argue claim construction to the jury. Plaintiff

further illogically asserts that a jury will understand the plain and ordinary meaning of these



1
 Microsoft denies that it directly infringed any of the asserted claims (see Microsoft’s Motion to
Dismiss, Dkt. 21) and further denies that it made, used, sold, and/or offered for sale many of the
accused versions of Minecraft (for example, the Java editions and certain other editions).

                                                  1
         Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 6 of 26




terms in 2022 despite the fact that: 1) the terms relate to complex technology; 2) they should be

interpreted in light of what a POSITA would have understood in 1995; and 3) the relevant

technology has changed drastically in the last 27 years.

II.     THE ’501 PATENT

        The ’501 patent has a priority date of November 13, 1995. It is directed to a client-server

network system for enabling multiple users to interact with each other in a virtual world. The

patent explains that “[a] client-server network is a network where one or more servers are

coupled to one or more clients over a communications channel.” ’501 patent at 1:29-31 (Dkt. 38-

1). “The term ‘client’ generally refers to a client machine, system and/or process, but is also used

to refer to the client and the user controlling the client.” Id. at 3:15-21.

        The ’501 patent explains that “[t]he present invention provides a highly scalable

architecture for a three-dimensional graphical, multi-user, interactive virtual world system.” Id.

at Abstract. Each user is represented visually in the virtual space by a graphical object called an

“avatar” and interacts with a client system that “is networked to a virtual world server.” Id. at

3:14-15. Each user is free to move her avatar around in the virtual world. Id. at 3:39-44. The

server process keeps track of every avatar’s position and movement in the virtual world. Id. As

an avatar moves in the virtual space, its client device sends the server its updated position

information. Id. The server maintains a database of position information for each avatar and

sends updates on position information of the avatars to the client devices so that they can see and

interact with other users’ avatars in the virtual world. Id.

        Asserted Claim 1. Each of the four asserted claims are method claims that depend from

claim 1. Claim 1 has a preamble and four distinct elements that relate to different aspects:




                                                    2
         Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 7 of 26




(color highlighting and commentary added, italicized emphasis added to the disputed terms).

        Avatar Customization. The ’501 patent teaches that a user may begin a session in the

virtual world either by selecting a predefined avatar provided from a fixed avatar database of the

client device or by creating a custom avatar. Id. at 6:59-61; 7:11-13.

       Server Filtering. The ’501 patent states that for “the virtual world [to be] scalable to a

large number of clients, the virtual world server must be much more discriminating as to what

data is provided to each client[].” Id. at 3:51-53. The patent refers to this need for the server to be

selective as “crowd control.” Id. at 13:12-13 (emphasis added). According to the ’501 patent,

“‘crowd control’ … is needed in some cases to ensure that neither client 60 nor user A get[s]

overwhelmed by the crowds of avatars likely to occur in a popular virtual world.” Id. at 5:39-41.

To allow a user to interact effectively with a large number of other users in a virtual space, the

server must limit how much information about the other users it sends to each client. At the time

of the effective filing date of the ’501 patent in 1995, limiting the amount of data sent by the


                                                  3
         Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 8 of 26




server to each client was necessary because of the constraints on network capacity and the

processing power of client computers at that time. Id. at 1:56-2:34; 5:46-50. Thus, if the server

sent data about a large number of avatars to a client, the client might be “overwhelmed” because

it might not be able to handle processing such a large amount of data. The ’501 patent purports to

solve this problem of “crowd control” by providing server filters to limit the number of other

user avatars that the server will send to each client. The ’501 patent describes two kinds of server

filters: (1) a server filter based on a server-set condition; and (2) an additional server filter based

on client-set conditions. For example, the server maintains a variable, N, which sets the

maximum number of other avatars A will see. Id. at 5:42-44. A client also maintains a variable,

N’, which indicates the maximum number of avatars that client wants to see and/or hear. The

client can send the value of N’ to the server. Id. at 5:44-46. Once the number of avatars to be sent

to the client is determined, server determines which N (or N’) avatars are closest to A’s avatar –

these are referred to as A’s “neighboring avatars.” Id. at 5:54-59. The server notifies a client of

position and orientation information for only those “neighboring” avatars. Id. at 14:28-36.

        Client Display Filtering. In addition to the server filtering of avatars sent to the client by

the server, the ’501 patent also discloses that each client may further filter the number of avatars

that it displays. In other words, the client may not display every avatar it receives from the

server. For example, the client device displays the virtual world from the viewpoint of the avatar

of that client/user. Id. at 3:30-34. Avatars outside of the client’s viewpoint may not be displayed.

III.      BACKGROUND ON RELATED MATTERS

        Plaintiff has filed another lawsuit based on the ’501 patent and its family members

against Activision Blizzard, Inc. in the U.S. District Court for the District of Massachusetts (the

“Activision case”). In 2015, Judge Casper issued a Markman Order in the Activision case and



                                                   4
         Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 9 of 26




construed, among other terms, the scope of “participant condition” in the ’501 patent. Worlds,

Inc. v. Activision Blizzard, Inc., Memorandum and Order, No. 1:12-cv-10576-DJC (Dkt. 153)

(“Activision Markman Order”) (Dkt. 38-2 herein).

       Additionally, the ’501 patent and several of its related patents were involved in IPR

proceedings filed by Bungie, Inc. in 2015 (the “IPR Proceedings”). The PTAB issued a final

written decision finding all the ’501 patent claims asserted in this case unpatentable. Bungie, Inc.

v. Worlds Inc., IPR2015-01319, Paper 42 (PTAB Dec. 6, 2016) (Dkt. 22-2). On appeal, the

Federal Circuit found that the PTAB erred in its real-party-in-interest analysis and vacated the

final written decision on that basis alone. Worlds Inc. v. Bungie, Inc., 903 F.3d 1237, 1248 (Fed.

Cir. 2018). On remand, the PTAB found that Bungie failed to meet its burden to show that the

petition was not time-barred under 35 U.S.C. § 315(b) based on the complaint filed against

Activision, a purported real-party-in-interest to Bungie’s IPR, and the PTAB terminated the

proceedings regarding the ’501 patent. Bungie, Inc. v. Worlds Inc., IPR2015-01319, Paper 62 at

45 (PTAB Jan. 14, 2020) (Dkt. 22-1).

IV.    THE PROPER CONSTRUCTION OF THE DISPUTED TERMS

       A.      “PARTICIPANT CONDITION”

       The term “participant condition” appears in the second element [b] of asserted claim 1 of

the ’501 patent, which states in full:

               [b] receiving, by the client device, position information associated with
       fewer than all of the other user avatars in an interaction room of the virtual space,
       from a server process, wherein the client device does not receive position
       information of at least some avatars that fail to satisfy a participant condition
       imposed on avatars displayable on a client device display of the client device;

(Dkt. 38-1) (color highlighting and emphasis added). The parties agree that the Court should

instruct the jury that “participant condition” means “a condition set by the client,” which is the



                                                 5
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 10 of 26




same construction reached by Judge Casper in the Activision case. Activision Markman Order at

14-18 (Dkt. 38-2). The parties disagree, however, concerning the proper scope of this

construction within the context of the rest of the language of claim element [b]. (Dkt. 38 at 4).

Importantly, Judge Casper’s order specifically found that claim 1 requires that the server process

use the participant condition “to determine whether or not avatar position information will be

sent [from the server] to the client.” (Dkt. 38-2 at 17) (emphasis added). However, Plaintiff

disputes that this is a requirement of claim 1. In contrast, Microsoft asserts that both Judge

Casper’s claim construction and the reasoning underlying it are correct and should govern the

arguments made by the parties in this case. As such, much like the Court did in Ancora Techs.,

Inc. v. LG Elecs. Inc. last year, Microsoft requests that the Court clarify the scope of this

language in the form of a footnote that states:

       This construction is based on the construction and reasons supporting the
       construction set forth in the Worlds v. Activision Markman Order, No. 12-10576-
       DJC (Dkt. 153) at pp. 14-18, including that the server uses the participant condition
       to determine whether or not avatar position information will be sent to the client.

No. 1-20-CV-00034-ADA, 2020 WL 4825716, at *12 (W.D. Tex. Aug. 19, 2020) (Ex. 1). In

Ancora, the Court rejected defendant’s proposed construction but noted that it could not grant the

term its plain and ordinary meaning as advocated by plaintiff because “both parties dispute the

entirety of the term.” Id. Instead, the Court provided a claim construction for the jury and

attached “a footnote not for the jury” that further resolved the claim scope dispute between the

parties. Id. (emphasis added). The same procedure is appropriate in this case.

       Thus, the issue of whether or not claim 1 requires that the participant condition be used to

determine which avatar information will be sent to the client is a dispute as to claim scope that

must be resolved by the Court. See, e.g., NobelBiz, Inc. v. Glob. Connect, L.L.C., No. 2016-1104,

2016-1105, 701 F. App'x 994, 997 (Fed. Cir. 2017) (“The district court must provide a


                                                  6
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 11 of 26




construction because ‘the parties disputed not the meaning of the words themselves, but the

scope that should be encompassed by th[e] claim language.’”) (citing O2 Micro Int’l Ltd. v.

Beyond Innovation Tech. Co., 521 F.3d 1351, 1361 (Fed. Cir. 2008)).

               1)      Microsoft’s Footnote is supported by Case Law and Necessary to
                       Resolve a Disputed Issue of Claim Scope

       Contrary to Plaintiff’s assertion, Microsoft is not advocating for different constructions

for the parties and the jury. Rather, the purpose of Microsoft’s footnote is to resolve a dispute

between the parties as to claim scope, which dispute should not be heard by the jury. O2 Micro,

521 F.3d at 1360. Much like a ruling on a motion in limine, the footnote will govern what

arguments the parties are allowed to make to the jury regarding claim scope. See, e.g.,

ContentGuard Holdings, Inc. v. Amazon.com, Inc., No. 2:13–CV–1112–JRG, 2015 WL

4944514, at *4 (E.D. Tex. Aug. 19, 2015) (Ex. 2) (entering an order barring parties and their

experts from asserting any positions contrary to court's claim constructions or equivalent to a

claim construction position the court considered and rejected). Without the footnote, Plaintiff

will argue that the claims do not require the server to use the participant condition to decide what

avatar information to send—and Microsoft will argue that use of the participant condition is

required to decide what avatar position to send. The question of claim scope will be

impermissibly left to the jury. Instead, the Court should resolve this claim scope dispute now and

require Plaintiff to use the agreed construction of “participant condition” within the context of the

plain meaning of the claim element [b]. Further, resolving this dispute now will save resources

by requiring the parties to focus discovery and expert reports on the correct claim scope.

               2)      As Judge Casper Found in her Order, the Plain Language of Claim 1
                       Requires that the Server Use the Participant Condition to Decide
                       What Position Information the Client Receives

       “[A] claim construction analysis must begin and remain centered on the claim language


                                                 7
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 12 of 26




itself, for that is the language the patentee has chosen to particularly point[ ] out and distinctly

claim[ ] the subject matter which the patentee regards as his invention.” Source Vagabond Sys.

Ltd. v. Hydrapak, Inc., 753 F.3d 1291, 1299 (Fed. Cir. 2014) (citations omitted). While certain

phrases may be at the center of the claim construction debate, the context of the surrounding

words of the entire claim also must be considered in determining the meaning of those disputed

phrases. See Kyocera Wireless Corp. v. Int'l Trade Comm'n, 545 F.3d 1340, 1347 (Fed. Cir.

2008) (citations omitted).

       Thus, the term “participant condition” must be read within the context of the entire

element [b], which is focused on deciding which avatar’s position information the server will

send to the client. More specifically, the first clause of element [b] (highlighted dark green)

requires that the client receive, from a server, “position information associated with fewer than

all of the other user avatars” (emphasis added). The first clause is modified by a “wherein”

clause (highlighted light green) that further requires that “at least some,” but not necessarily all,

of the other user avatars for which the client does not receive position information “fail to satisfy

a participant condition imposed on avatars displayable on a client device display of the client

device.” Thus, the “participant condition” is an additional limitation—beyond whatever server-

set conditions the server uses to decide which avatars to send (and not send) to the client—that is

also used by the server to decide which avatars’ position information should be sent (or not sent)

to the client. In other words, the server uses two conditions, or filters, to decide which avatars’

position information should be received by the client.

       Further, claim element [b] should be read in conjunction with the preamble, which states:

               1. A method for enabling a first user to interact with other users in a virtual
       space, each user of the first user and the other users being associated with a three
       dimensional avatar representing said each user in the virtual space, the method
       comprising the steps of:


                                                   8
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 13 of 26




               ...

               receiving, by the client device, position information associated with fewer
       than all of the other user avatars in an interaction room of the virtual space, from
       a server process, wherein the client device does not receive position information of
       at least some avatars that fail to satisfy a participant condition imposed on avatars
       displayable on a client device display of the client device;

(Dkt. 38-1) (emphasis added). The “at least some avatars” refers back to the “fewer than all of

the other user avatars” in the first clause of element [b], which refers back to the emphasized

definition of avatar in the preamble (shown above). As such, the plain language of claim 1

requires that some, but not necessarily all, of the other user avatars that are not sent to the client

are those other user avatars that failed to satisfy the participant condition. According to claim 1,

the server process is the thing that sends some, but not all, avatar position information to the

client device. Therefore, the server must be the thing that decides which avatar position

information will be sent and not be sent because it fails to satisfy the participant condition or for

some other reason.

       Judge Casper interpreted the plain meaning of element [b] of claim 1 in the same way:

       All of the claims of the Patents-in-Suit require that the client receive position
       information of “fewer than all” or “less than all” of the other users avatars.
       Specifically, the claims of the ’501 and ’998 patents require that the client device
       receive “position information associated with fewer than all of the other user
       avatars.” While the claims of the ’690, ’558 and ’856 patents require the client to
       receive positions for “less than all” of the other users. The claims of the ’501 and
       ’998 patents, at issue here, then further require that “at least some” of the
       avatars for which the client does not receive position information “fail to
       satisfy” “a condition” or “a participant condition.” Claim 1 of ’501 details, for
       example, that “the client device” receives “position information” from the “server
       process” and that “the client device does not receive position information of at least
       some avatars that fail to satisfy a ‘participant condition.’” Claim 1 does not
       explicitly indicate whether “the server process” or the “client device” imposes the
       condition, and the specification does suggest that the server has the ability to filter
       avatars in order to determine the other avatars a user will see. Nevertheless, read
       in context, the “at least some” language appears to represent an additional
       limitation – beyond the selection of the N avatars by the server – to determine
       whether or not avatar position information will be sent to the client.



                                                   9
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 14 of 26




Activision Markman Order at 17 (Dkt. 38-2) (internal citations omitted) (emphasis added). Thus,

like Judge Casper, this Court should find that the “participant condition” when read in context of

the plain language of the rest of claim 1 requires that the server use the “participant condition” to

“determine whether or not avatar position information will be sent to the client.” Id.

                3)      Intrinsic Evidence Supports the Finding that Claim 1 Requires that
                        the Server Use the Participant Condition to Decide What Position
                        Information is Received by the Client

        With regard to sending position information for “less than all” of the other users’ avatars,

the specification first discloses that the server selects up to “N” avatars to send to the client based

on proximity. The “N variable” is a condition set by the server. ’501 patent at 5:35-54 (Dkt. 38-

1). However, the parties agree that the “participant condition” is a “condition set by the client.”

(emphasis added). The specification discusses how the client also sets condition(s) that the client

sends to the server for the server to use in selecting the avatars to send to that particular client.

Id. at 5:42-59. It explains that different clients have different needs, which is why one client may

want to set different conditions for how many avatars it receives than another client might set. Id.

The client sets a value of N’, which is less than N, and sends the value of N’ to the server:

    •   “Client 60 also maintains a variable, N’, which might be less than N, which
        indicates the maximum number of avatars client 60 wants to see and/or hear. The
        value of N’ can be sent by client 60 to server 61. One reason for setting N’ less
        than N is where client 60 is executed by a computer with less computing power
        than an average machine and tracking N avatars would make processing and
        rendering of the virtual world too slow. . . . If there are less than N avatars in a
        room . . . and client 60 has not limited the view to less than N avatars, A will
        see all the avatars in the room. Those avatars are thus “neighboring” which means
        that client 60 will display them.” Id. at 5:42-59 (emphasis added).

    •   “Generally, the limit set by server 61 of N avatars and the limit set by client
        60 of N’ avatars control how many avatars A sees. If server 61 sets a very high
        value for N, then the limit set by client 60 is the only controlling factor.” Id. at
        5:60-6:5 (emphasis added).

    •   “In a typical situation, the number of avatars in a room is too large to be handled


                                                   10
          Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 15 of 26




          by client 60 and displayed on display 122. The maximum number of avatars, N, is
          determined by server 61, but might also be determined for each client.” Id. at
          13:12-18 (emphasis added).

          Judge Casper relied on this embodiment to support her claim construction:

          Indeed, the specification clearly contemplates that the client “‘might have a way to
          filter out avatars on other variables in addition to proximity.’” . . . For example, the
          Defendants point out that it is “the client” that “may set a value of N’, which is
          less than N, and send that value to the server” and that it is “the client” that
          “may send specific user IDs to the server to identify specific avatars that the
          client wants to block (so that the client does not receive any position
          information for such avatars) because those avatars are ‘unfriendly.’”

Activision Markman Order at 16-17 (Dkt. 38-2) (internal citations omitted) (emphasis

added).

          The “conditions” contemplated in the ’501 and ’998 patents then must be distinct
          from the server conditions described in the specification and are properly
          construed to be consistent with the user or client conditions contemplated by the
          specification, including user ID and “other variables in addition to proximity.”

Id. at 18 (emphasis added).

          The embodiment of the specification relied on by Judge Casper and claimed in claim 1

can be graphically shown in the following example:

                                              •   In this example, if the server-setting N = 4, the
                                                  server sends to Client A information for four other
                                                  users (i.e., “less than all”) of the total other user
                                                  avatars in the virtual space.
                                              •   The server will send to Client A position
                                                  information for 4 users total who are closest in
                                                  proximity to the Client A.
                                              •   However, if the Client A wishes to block “Other
                                                  User 1” and “Other User 2,” the Client A can set a
                                                  “participant condition” blocking these users, which
                                                  condition is sent to and used by the server.
                                              •   The server will not send to Client A position
                                                  information for Other Users 1 and 2 (even though
                                                  they are closer in proximity to Client A than Other
                                                  Users 5 and 6), and Other Users 7-100.


                                                    11
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 16 of 26




   •   The server does not send information about Other Users 1 and 2 because they have “failed
       to satisfy a participant condition” and does not send information about Other Users 7-100
       because they are not among the four users who are in closest proximity to the Client.
   •   Other Users 1 and 2 have “failed to satisfy a participant condition” and constitute “at least
       some” of the users for which the Client did not receive position information.

       As such, the specification supports Microsoft’s position that the scope of claim 1 requires

that the “participant condition,” which is a condition set by the client, be used by the server to

determine whether or not avatar position information will be sent to the client.

               4)      Plaintiff Narrowed the Scope of Claim 1 to Exclude an Alternate
                       Embodiment during Prosecution

       Plaintiff may argue that an alternate embodiment in the specification teaches away from

Microsoft’s proposed construction of the scope of claim 1 with regard to the participant

condition. In the alternate embodiment, the client-set variable N’ (e.g., a participant condition), is

used by the client, not the server, to decide what avatars to display. ’501 patent at 6:6-24 (Dkt.

38-1). This is in contrast to the claimed embodiment, discussed above, where the client-set

variable N’ is sent from the client to the server for the server to use to determine which avatars to

send to the client. Id. at 5:42-6:5; 13:12-18. This Court should find that the asserted claims cover

the claimed embodiment to the exclusion of the alternate embodiment.

       The Federal Circuit has repeatedly held that language of the claim controls, and the

proper claim construction need not encompass all disclosed embodiments in the

specification. See, e.g., SIMO Holdings Inc. v. Hong Kong uCloudlink Network Tech. Ltd., 983

F.3d 1367, 1379 (Fed. Cir. 2021) (“Specifically, and most importantly for this case, we have

repeatedly explained that ‘[a]lthough reluctant to exclude an embodiment, this court must not

allow the disclosed embodiment to ‘outweigh the language of the claim, especially when the

court's construction is supported by the intrinsic evidence.’’”); PPC Broadband, Inc. v. Corning

Optical Commc’ns RF, LLC, 815 F.3d 747, 755 (Fed. Cir. 2016) (rejecting the proposition that


                                                 12
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 17 of 26




“each and every claim ought to be interpreted to cover each and every embodiment”); Baran v.

Med. Device Techs., Inc., 616 F.3d 1309, 1316 (Fed. Cir. 2010) (“It is not necessary that each

claim read on every embodiment.”). “If the words of the claims limit the claim to

one embodiment to the exclusion of another embodiment, such is how the claims must be

construed.” Methode Elecs., Inc. v. DPH-DAS LLC, No. 09-CV-13078, 2012 WL 1559770, at *9

(E.D. Mich. Apr. 30, 2012). (Ex. 3).

        In this case, the plain language of claim 1 makes clear that the participant condition is

used by the server to decide what avatars the client receives because this term is part of server

filtering element [b], and this term is not part of the client filtering element [c] that relates to the

client deciding what to display:




(Dkt. 38-1) (color highlighting and commentary added).

        In fact, the alternate embodiment was excluded from the scope of claim 1 by amendment

during prosecution to attempt to distinguish the cited prior art. As originally drafted, claim 1 was

arguably broad enough to cover both the claimed embodiment and the alternate embodiment.

The participant condition limitation was not originally part of claim 1 (numbered claim 4 during

prosecution). The participant condition limitation was added to element [b]—not element [c]—

by examiner’s amendment to obtain allowance of the claims over the “closest prior art” patents:




                                                   13
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 18 of 26




’501 patent File History, 11/4/2011 Notice of Allowance at 2-3 (Ex. 4). Indeed, in the Reasons

for Allowance, the Examiner noted:

       The closest prior arts, Shiio and Suzuki disclose a conventional animate
       characteristics representing operators in virtual conference; either singularly or in
       combination, fail to anticipate or render the above underline limitation obvious.

Id. at 5 (emphasis added).

       By adding a participant condition (which is set by the client) to the claim element [b] that

relates to server filtering of avatars the server sends to the client, Plaintiff effectively narrowed

the scope of claim 1 so that it does not cover the alternate embodiment. As such, claim 1’s plain

language, as well as the prosecution history, limits claim 1 to the embodiment where the server

uses the client-set (i.e., participant) condition to determine what avatar information is received by

the client to the exclusion of the alternate embodiment that uses a client-set condition to decide

what avatars to display.



                                                  14
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 19 of 26




       B.      “THREE-DIMENSIONAL [AVATAR]”

       The term “three-dimensional” is used to describe the avatars in the preamble of claim 1:

       1. A method for enabling a first user to interact with other users in a virtual space,
       each user of the first user and the other users being associated with a three
       dimensional avatar representing said each user in the virtual space, the method
       comprising the steps of:

(Dkt. 38-1) (emphasis added). The parties agree that “avatar” should mean “a graphical

representation of a user.” However, the parties dispute the construction for “three-dimensional.”

Plaintiff essentially asserts that “three-dimensional” needs no construction as Plaintiff’s proposed

construction “in three-dimensional form” re-uses the disputed term. Microsoft asserts that “three-

dimensional” should be construed to mean “appears to have length, width, and depth.”

               1)      The term “Three-Dimensional” Needs Construction

       This Court should construe “three-dimensional” because (1) the parties dispute the scope

of this term; and (2) a lay jury in 2022 will not understand the scope of this term from the

viewpoint of a POSITA in the context of the ’501 patent, which dates back to 1995.

       More specifically, Plaintiff appears to dispute that “three-dimensional” covers a

technology used commonly in early 1990 video games referred to as “quasi-3D” or “2.5D” even

though quasi-3D is the same technology described as the preferred (and only) embodiment of the

’501 patent for rendering three-dimensional avatars (as will be detailed below).

       By way of technological background, in the 1990s quasi-3D was often used as an

alternative to “true 3D” for rendering objects in video games. See Declaration of Garry Kitchen

at ¶¶ 54-62 (“Kitchen Decl.”) (Ex. 5). Quasi-3D uses graphical techniques, such as viewing

angles, to make one or more 2D images appear to the player to have depth (e.g., three

dimensions). Id. at ¶¶ 59-62. “True 3D” is a different rendering method that starts with a fully

3D, wireframe computer model of polygons that is ultimately, through a number of complicated


                                                15
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 20 of 26




steps, rendered with a 3D renderer onto a two-dimensional surface. Id. at ¶¶ 47-53, 57-58. It

cannot be disputed that true 3D rendering is not described in the ’501 patent.

       Further, the term “three-dimensional” will be confusing to a jury sitting in 2022, who will

be tasked with applying the meaning of this term to one of ordinary skill in art as it was

understood in 1995 in the context of virtual worlds and video games displayed on a two-

dimensional display. Phillips, 415 F.3d at 1313 (claim construction aims to determine the

“meaning that the term would have to a person of ordinary skill in the art in question at the time

of the invention, i.e., as of the effective filing date of the patent application.” (emphasis added)).

This task is made all the more difficult by the fact that three-dimensional rendering technology

has changed drastically in last 27 years. Kitchen Decl. at ¶¶ 47-62 (Ex. 5).

       If this Court declines to construe “three-dimensional,” the jury will be left to decide,

among other things, whether quasi-3D avatars in the prior art meet the “three-dimensional

avatar” claim language. This will require the parties to argue about the meaning of this term in

light of the specification, which describes only quasi-3D avatars, and expert testimony as to how

“three-dimensional” objects were understood more than 25 years ago. In essence, the jury will be

left to construe the claims.

               2)      The Intrinsic Evidence Supports Microsoft’s Proposed Construction

       The claimed “three-dimensional avatars” are displayed on a two-dimensional display.

Indeed, the fourth element [d] of claim 1 requires “displaying, on the client device display, the

displayable set of other user avatars . . . .” Thus, the displayed three-dimensional avatars as

claimed do not actually have depth, they just appear to have depth. As such, Microsoft’s

proposed definition of “three-dimensional” is consistent with the plain language of claim 1.

       Contrary to Plaintiff’s Opening Brief (Dkt. 38 at 11), the ’501 patent inventors did find it



                                                  16
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 21 of 26




necessary to explain what was meant by “three-dimensional avatar.” The ’501 patent

specification describes a three-dimensional avatar as series of two-dimensional panels that are

rotated about an axis so that the avatar appears different from different angles:

   •   “The orientation is needed for rendering because the avatar images are three-
       dimensional and look different (in most cases) from different angles. . . . In a simple
       embodiment, each avatar image comprises M panels (where M is greater than two
       with eight being a suitable number) and the i-th panel is the view of the avatar at an
       angle of 360*i/M degrees . . . .” ’501 patent at 6:13-22 (Dkt. 38-1).

   •   “The avatars in fixed avatar image database 71 or custom avatar images database
       108 contain entries which are used to render the avatars. A typical entry in the
       database comprises N two-dimensional panels, where the i-th panel is the view of
       the avatar from an angle of 360*i/N degrees. Each entry includes a tag used to
       specify the avatar.” Id. at 7:39-44 (emphasis added).

   •   FIG. 5 shows the avatar 2D panels rotated to various angles. Id. at 15:59-60.




As noted by Plaintiff’s expert in the IPR Proceedings, using 2D shapes to create the appearance

of 3D objects is called “quasi-3-D.” Bungie Inc. v. Worlds, Inc., 5/17/2016 Deposition of Mark

D. Pesce at 204:17-205:20 (Ex. 6). Thus, the only embodiment described in the ’501 patent for

three dimensional avatars is quasi-3D. See also Kitchen Decl. at ¶¶ 63-64, 66 (Ex. 5).

       Further, contrary to its position now, Plaintiff agreed with Microsoft’s proposed

construction in arguments it made to the PTAB, which are part of the file history for the ’501

patent. During the hearing in the IPR Proceedings, Plaintiff’s counsel defined “three-

dimensional” as creating an “appearance” of depth and three dimensions:



                                                 17
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 22 of 26




       JUDGE EASTHOM: Well, even if you have two [two-dimensional panels], do you
       have to display both of them?

       MR. HELGE: Well, Your Honor, you display them based on rotation, based on
       your position relative to that other avatar.

       JUDGE EASTHOM: Correct, I understand that, but that's how you get your 3-D,
       but if you only display one then you don’t have 3-D, right?

       MR. HELGE: I think it depends on how the panel is portrayed, Your Honor. . . .
       But, I mean, if you had a very flat fish and you could see one side and you could
       walk around and see the other side, they may not have had an avatar to cover the
       front or the back. I don't know. But I don't think that precludes the possibility
       of that fish or penny or something thin still from being in a 3-D appearance or
       being portrayed as 3-D, portraying some sort of depth through arrangement
       of the graphics.
       ....

       JUDGE CHUNG: Do you have an interpretation of three-dimensional?

       MR. HELGE: Your Honor, I think the way that the patent talks about three-
       dimensional would be my interpretation. So, for example, when they say each
       avatar is a three-dimensional avatar, I would accept that to be whatever three-
       dimensional meant at that time.

       In the previous slide here, slide 21, avatar images that are three-dimensional look
       different in most cases from different angles. I think what they are talking about
       here is you can create a three-dimensional appearance by having different
       views around the avatar, and as you walk around you get different views. I don't
       believe that these usages of three-dimensional are inconsistent with probably what
       was being used at the time.

Bungie, Inc. v. Worlds, Inc., Record of Oral Hearing United States Patent and Trademark Office

at 141-144 (P.T.A.B. Sept. 12, 2016) (Ex. 7) (emphasis added).

       As such, the proper construction for the term “three-dimensional [avatar]” in the context

of the intrinsic evidence, is an avatar that “appears to have length, width, and depth.”

               3)      The Extrinsic Evidence is Also Consistent with the Intrinsic Evidence

       The Court may also consider extrinsic evidence in claim construction – including

dictionaries, treatises, and expert testimony. Phillips, 415 F.3d at 1317.



                                                 18
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 23 of 26




       Although the specification does not expressly specify that the three dimensions are

length, width, and depth, this was commonly understood by a POSITA in the 1990s. Indeed, two

computer dictionaries from the 1990s explain this understanding:

   •   “3D graphic: any graphical image that depicts one or more objects in three
       dimensions–height, width, and depth. A 3-D graphic is rendered on a two-
       dimensional medium; the third dimension, depth, is indicated by means of
       perspective and by techniques such as shading or gradient use of color.” Microsoft
       Press Computer Dictionary at 1 (Microsoft Press, ©1991) (Ex. 8) (emphasis added).

   •   “3-D: Short for three-dimensional. Of, pertaining to, or being an object or image
       having or appearing to have all three spatial dimensions (length, width, and
       depth).” Microsoft Press Computer Dictionary Third Edition at 4 (Microsoft Press,
       ©1997) (Ex. 9) (emphasis added).

       Likewise, Microsoft Expert Garry Kitchen agrees that one of ordinary skill in the art in

1995 would have understood that the term “three-dimensional [avatar]” to mean an avatar that

“appears to have length, width and depth.” Kitchen Decl. at ¶¶ 35-46, 65 (Ex. 5). Such avatars

could have been created using a number of rendering methods, including quasi-3D. Id. at 65-66.

               4)      Plaintiff’s Attempt to Exclude Quasi-3D Avatars from the Scope of
                       the Asserted Claims Would Exclude the Only Embodiment in the
                       Specification

       As detailed above, the ’501 patent specification describes only one rendering technique

for three-dimensional avatars – using a series of 2D panels to create the appearance of three

dimensions – which is otherwise known as quasi-3D (or 2.5D). As such, the scope of the claimed

“three-dimensional avatars” must be construed to cover quasi-3D avatars or it would exclude the

only embodiment described in the specification. Such a construction is rarely, if ever, correct.

See, e.g., Braintree Lab’ys, Inc. v. Novel Lab’ys, Inc., 749 F.3d 1349, 1356 (Fed. Cir. 2014).

       C.      “CUSTOMIZING . . . AN [AVATAR]”

       The term “customizing . . . an avatar” appears in the first element [a] of claim 1:

       [a] customizing, using a processor of a client device, an avatar in response to


                                                19
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 24 of 26




       input by the first user;

Worlds proposes that this term be construed to mean “generating and storing … a custom avatar

image.” (Dkt. 38 at 9). The parties’ dispute relates to the meaning of the term “customizing.”

Microsoft proposes “customizing” means: “generating an avatar that is not a predefined avatar

provided to the user.”

       The ’501 patent explains that when a client starts a virtual world session, the user can

select an avatar from the fixed avatar database 71 or create a custom avatar:

       In operation, client 60 starts a virtual world session with user A selecting an avatar
       from fixed avatar image database 71 or generating a custom avatar image. In
       practice, custom avatar image database 108 might be combined with fixed avatar
       image database 71 into a modifiable avatar image database. In either case, user A
       selects an avatar image and a pointer to the selected image is stored in current avatar
       position register 114.

’501 patent at 6:59-66 (Dkt. 38-1). It further explains that the avatars in the fixed avatar database

71 (i.e., not the custom avatars) comprise “bitmaps used to render various predefined avatars

provided with the client system.” Id. at 7:11-13 (emphasis added). Thus a custom avatar is

anything other than a predefined avatar provided by the client device.

       There are many ways to customize an avatar, so it makes more sense to define a custom

avatar by what it is not – it is not something that is already defined/created and merely provided

for selection by the user on the client device. Indeed, Plaintiff does not appear to dispute that

selecting a predefined avatar provided by the client device for use in the virtual space is not

“customizing . . . an avatar.” This is what the specification says and, thus, this is how this term

should be construed by the Court.

V.        CONCLUSION

       For the foregoing reasons, Microsoft respectfully requests that the Court adopt its

proposed constructions and reject those proposed by Plaintiff.


                                                 20
      Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 25 of 26




Dated: April 30, 2021                        Respectfully submitted,


FAEGRE DRINKER BIDDLE & REATH LLP            SHELTON COBURN LLP

/s/ Kirstin Stoll-DeBell
Kirstin Stoll-DeBell (Pro Hac Vice)          Barry K. Shelton
1144 15th Street, Suite 3400                 Texas State Bar No. 24055029
Denver, CO 80202                             311 RR 620, Suite 205
Kirstin.StollDebell@faegredrinker.com        Austin, TX 78734-4775
Tel: (303) 607-3500                          bshelton@sheltoncoburn.com
                                             (512) 263-2165 (Telephone)
Carrie A. Beyer (Pro Hac Vice)               (512) 263-2166 (Facsimile)
191 N. Wacker Dr., Suite 3700
Chicago, IL 60606
Carrie.Beyer@faegredrinker.com               Attorneys for Microsoft Corporation
Tel: (312) 569-1000

Bethany N. Mihalik (Pro Hac Vice)
1500 K Street NW, Suite 1100
Washington, DC 20005
Bethany.Mihalik@faegredrinker.com
Tel: (202) 842-8800

Kirsten L. Elfstrand (Pro Hac Vice)
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Kirsten.Elfstrand@faegredrinker.com
Tel: (612) 766-7000




                                        21
        Case 6:20-cv-00872-ADA Document 39 Filed 04/30/21 Page 26 of 26




                              CERTIFICATE OF SERVICE

       I certify that on April 30, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.



                                                   /s/ Kirstin Stoll-DeBell
                                                   Kirstin Stoll-DeBell
